              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                    CR 18-65-GF-BMM
                    Plaintiff,

       vs.
                                                      JUDGMENT OF ACQUITTAL
ROGER DEAN FISHER,

                    Defendant.


     This case having been tried to a jury, and in accordance with the verdict of

the jury reached on January 15, 2019, IT IS ORDERED that the Defendant is

ACQUITTED of all charges in the Indictment.

     DATED this 16th day of January, 2019.
